Citation Nr: 1142702	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an effective date earlier than May 31, 2007 for the grant of service connection for porphyria cutanea tarda (PCT), to include whether all rating decisions dated prior to November 2008 denying service connection for a skin disorder contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for PCT with an initial 40 percent evaluation assigned effective May 31, 2007 and found that previous rating decisions did not contain CUE in their failure to award service connection for PCT.  

The Veteran testified before a hearing officer at the RO in April 2010 and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2011.  Transcripts of the hearings are included in the claims file. 


FINDINGS OF FACT

1.  The Veteran initially filed a claim for entitlement to service connection for a skin disorder of the hands (claimed as jungle rot) in April 1969; the claim was denied in an October 1969 final rating decision. 

2.  The Veteran attempted to reopen his previously denied claim in October 1996.  A January 1997 rating decision found that new and material evidence had not been submitted to reopen the claim. 

3.  Before the expiration of the appeal period for the January 1997 rating decision, the Veteran submitted new and material evidence in support of his claim.  The claim was readjudicated by the RO in March 1998 and denied on the merits. 

4.  The Veteran filed another claim to reopen the previously denied claim for service connection on May 31, 2007; service connection for PCT was granted in a November 2008 rating decision with an initial 40 percent evaluation assigned effective May 31, 2007.

5.  The April 1969 denial of service connection for a skin disorder of the hands was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.

6.  The March 1998 rating decision did not consider the correct facts as they were known at the time, did not correctly apply the statutory or regulatory provisions then extant, and the failure to consider the facts and apply the existing laws and regulations effected a result that would have been manifestly different but for the error.


CONCLUSION OF LAW

The March 27, 1998 rating decision's failure to consider VA records constructively of record and correctly apply the provisions of 38 C.F.R. § 3.303(b) (1997) was clear and unmistakable error; but for the error, an earlier effective date of October 9, 1996, but not earlier, was warranted for the grant of service connection for a skin disorder of the hands currently diagnosed as PCT.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.303, 3.400(q)(2) (1997); 38 C.F.R. § 3.105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PCT was granted in the November 2008 rating decision on appeal.  An initial 40 percent evaluation was assigned effective May 31, 2007, the date the Veteran's most recent claim to reopen was received.  The Veteran contends that an earlier effective date is warranted for the award of service connection for PCT.  First, he contends that an earlier effective date is warranted as he experienced continuous symptoms of PCT since his exposure to herbicides during active service in Vietnam in 1968.  Second, he contends that all rating decision issued prior to the November 2008 grant of service connection contain CUE as the elements necessary for service connection were clearly demonstrated by the evidence of record.  

The Board will first address the Veteran's contentions with respect to CUE in the rating decisions dated prior to November 2008.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165 (2001).  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 3.104(a) (1997), currently 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.104 (2011).  If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  

If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92   (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The U.S. Court of Appeals for Veterans Claims (Court) has created the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board will first turn to whether the October 1969 rating decision that initially denied entitlement to service connection for a skin disorder of the hands (claimed as jungle rot) contains CUE.  The Veteran's claim for service connection was received in April 1969.  Service treatment records indicated that the Veteran had undergone treatment for a peeling rash on both hands in November 1968, but the examination for separation in March 1969 indicated his skin was normal.  A September 1969 VA examination diagnosed a history of eczematoid dermatitis of the hands and feet, but a dermatological examination showed clear skin of the hands.  At the examination, the Veteran reported only experiencing a reoccurrence of skin problems to the feet.  

In the October 1969 rating decision, the RO determined that the evidence did not establish the presence of a current skin disability of the hands as there were no manifestation of the claimed condition noted at the Veteran's separation from active duty or upon VA examination in September 1969.  The record at the time of the October 1969 rating decision contained no competent evidence of a current skin disability of the hands; a September 1969 dermatological examination indicated only a past history of dermatitis and the Veteran did not allege any current manifestations of a skin disorder affecting his hands.  The current facts were before the RO and the law was correctly applied.  Therefore, the Board finds that the denial of service connection for a skin disability of the hands in the October 1969 rating decision was not based on CUE.  

The Veteran filed a claim to reopen service connection for a skin disability of the hands (claimed as blisters of the hands) in October 1996.  On the application for compensation, he reported undergoing treatment at the Madison VA Medical Center (VAMC) for skin lesions since 1968.  He also reported undergoing treatment at a private facility, the Dean Medical Center.  In November 1996, the RO requested all records of treatment pertaining to skin lesions from the Madison VAMC dating from the late 1970s.  A December 1996 response indicated that no records were found.  An October 1996 report of a dermatological examination was received from Dean Medical Center that documented treatment for persistent eruptions of vesicles of the hands that had been present for many years diagnosed as dyshidrosis.  

In a January 1997 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a skin condition of the hands.  Although the October 1996 examination report from Dean Medical Center was considered new evidence, it was not material as it referred to treatment more than 27 years after the Veteran's separation from active service.  The RO found that the record did not contain evidence of a chronic skin condition continuing since discharge or within a year of discharge.  

The Veteran was notified of the denial of his claim in a January 1997 letter.  While he did not express disagreement with the denial, he submitted additional evidence consisting of January 1998 lay statements from his mother and his wife verifying his account of continuous blisters and rashes of the hands since service.  The Veteran also submitted a personal statement in October 1997 reporting that his disability had been previously treated by his father, a physician, until his father's death.  He also stated that while his skin condition of the hands was dormant at the time of the previous September 1969 VA examination, it was active and noted on a December 1979 Agent Orange examination conducted at the VAMC.  A copy of his VA patient identification card was submitted along with the October 1997 statement.  

In response to the new evidence received by the Veteran, the RO issued an additional rating decision in March 1998 denying the claim for service connection for a skin condition of the hands on the merits.  The RO found that there was no evidence of a chronic skin disorder of the hands until October 1996, more than 27 years after the Veteran's discharge.  There is no indication that further efforts were made to obtain any records of VA treatment, despite receipt of a copy of the Veteran's VA patient identification card and his statement that he had undergone an Agent Orange examination at the VAMC in December 1979.  The Veteran was notified of the denial of his claim in April 1998, and did not initiate an appeal.  The March 1998 rating decision is therefore final. 

The Veteran's most recent claim to reopen was received in April 2007.  In connection with this claim, the Veteran submitted copies of VA clinical records dating from the 1980s showing treatment for a recurring rash on the hands at the Madison VA Medical Center.  VA treatment records are deemed to be on file as of the date they are compiled, regardless of whether they are in fact contained within the claims folder, pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  Under Bell and Damrel v. Brown, 6 Vet. App. 242, 245   (1994), an RO's failure, in a decision rendered on or after July 21, 1992, to consider evidence which was actually or constructively in the record before it may constitute CUE if such failure affected the outcome of the prior decision.

In this case, the March 1998 denial of service connection by the RO was partially predicated on the lack of medical evidence of treatment for a rash of the hands until October 1996.  However, the VA records submitted by the Veteran establish complaints and treatment for skin eruptions of the hands in July 1982 and February 1983 and a July 1982 examination report for exposure to toxic substances during service.  They also document the Veteran's reports of a 12 years history of skin problems affecting the hands.  Although a December 1996 response from the Madison VAMC indicated that they had no records pertaining to the Veteran, the Board notes that the initial November 1996 request for records was limited to consideration of records dating from the 1970s.  In any event, VA records dating from the 1980s were clearly in existence at the time of the March 1998 rating decision and are deemed constructively of record.  

The Board finds that the RO's failure to consider these records in addition to other evidence submitted by the Veteran in the March 1998 rating decision rises to the level of CUE.  First, it is clear that the correct facts were not before the adjudicator.  The RO concluded that the Veteran had not undergone any treatment for a chronic skin condition of the hands until almost 30 years after active duty service.  The VA treatment records constructively of record document treatment from the early 1980s as well as contemporaneous statements from the Veteran dating his problems back 12 years (i.e. soon after discharge from active duty in 1969).  

In addition, the Board finds that the statutory or regulatory provisions were not correctly applied by the RO in the March 1998 rating decision.  The Veteran submitted an October 1997 personal statement reporting a continuity of symptoms and January 1998 lay statements from his mother and wife corroborating his account of continuous symptoms and treatment since service.  Under 38 C.F.R. § 3.303(b) (1997) an alternative method of establishing the third element of service connection (a nexus between a current disability and in-service injury) is through a demonstration of continuity of symptomatology.  The Veteran submitted numerous lay statements demonstrating a continuity of symptoms, and while these statements were mentioned in the March 1998 rating decision, the RO did not apply 38 C.F.R. § 3.303(b) or discuss the validity of the Veteran's arguments concerning a continuity of symptoms.  

The Board also finds that the errors of the RO in the March 1998 rating decision are undebateable and would have manifestly changed the outcome of the decision.  The record at that time established treatment during service for rashes of the hands, a current finding of recurrent hand rashes diagnosed as dyshidrosis by the Veteran's private physician, and credible lay statements from the Veteran and his family establishing a continuity of symptoms since service.  VA treatment records also showed treatment for recurring rashes of the hands in the 1980s and supported the credibility of the Veteran's statements by documenting a contemporaneous history of rashes dating back to service.  There was no evidence weighing directly against the claim, and the Board finds that it is a clear that service connection would have been granted for the claimed chronic skin condition of the hands in March 1998 but for the above errors.  

As the March 1998 rating decision contains CUE in denying entitlement to service connection for a skin disorder of the hands, the Board finds that an earlier effective date is warranted for the grant of service connection for this disability.  The current effective date of May 31, 2007 was assigned by the RO in the November 2008 rating decision awarding service connection as it was the date the Veteran's most recent claim to reopen was received by VA.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) . 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Sears  v. Principi, 16 Vet. App. 244, 248   (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a) , is clear on its face with respect to granting an effective date for the award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed.").

In this case, the Veteran's claim was originally denied in a final October 1969 rating decision.  A claim to reopen was received in October 1996, and a rating decision finding that new and material evidence had not been submitted was issued in January 1997.  In accordance with 3.156(b), the Veteran submitted new and material evidence (consisting of lay statements from himself and members of his family establishing a continuity of symptoms and treatment since service) prior to the expiration of the appeal period for the January 1997 rating decision.  This evidence is therefore considered as having been filed in connection with the January 1997 rating decision and the Veteran's October 1996 claim to reopen.  The March 1998 rating decision was issued in response to the new evidence submitted by the Veteran, and also originated from the Veteran's October 1996 claim to reopen.  
Under 38 C.F.R. § 3.400(q)(2), the appropriate effective date for the award of service connection is the date the Veteran's claim was received (October 9, 1996), or the date entitlement arose, whichever is later.  The Board notes that the Veteran's first report of a continuity of symptoms was made on the October 1996 application for compensation and pension.  In addition, the VA records confirming treatment for the a skin condition during the 1980s were constructively of record at the time the Veteran filed his claim to reopen service connection.  Therefore, the Board finds that the date of receipt of the claim and the date entitlement arose are the same in this case.  Thus, the appropriate effective date for the award of service connection for a skin disorder of the hands currently diagnosed as PCT is October 9, 1996.  To this extent, the claim for an earlier effective date is granted.

Finally, with respect to VA's duties to notify and assist the Veteran in developing his claim, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in medical evidence dated from prior to the grants of service connection. VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board also notes that the VA's duties to notify and are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).  


ORDER

There was CUE in the March 27, 1998 rating decision; that decision is amended to the extent that entitlement to an effective date of October 9, 1996, but not earlier, is granted for the award of service connection for a skin disorder of the hands, currently diagnosed as PCT.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


